GAS 245D           (Rev. 09/11) Judgment in a Criminal Case for Revocations
                                                                                                                       FiLED
                                                                                                                U.S. DiSTRiCT COUR^
                                                                                                                      A } =




                                           United States District Courhib oct n ah lo: 30
                                                                Southern District of Georgia
                                                                     Augusta Division                         CLERKjJyL.Miil-
               UNITED STATES OF AMERICA                                               JUDGMENT IN A
                                    V.
                                                                                     (For Revocation of Probation or Supervised Release)
                        Jamerson B. Turner
                                                                                      Case Number:            l:15CR00058-5

                                                                                      USM Number:             19368-021


                                                                                      Dempsey Clay Ward
                                                                                      Defendant's Attorney
THE DEFENDANT:

Kl admitted guilt to violation of mandatory and special conditions ofthe term of supervision.
□ was found in violation of conditions(s)                                                         after denial of guilt.

The defendant is adjudicated guilty of these offenses:

   Violation Number                 Nature of Violation                                                                       Violation Ended


               1                    The defendant committed another federal, state, or local crime (mandatory                 December 21, 2017
                                    condition).

                                    See page two for additional violations


           The defendant is sentenced as provided in page 3 of this Judgment. The sentence is imposed pursuant to the Sentencing Reform
Act of 1984.

□ The defendant has not violated condition(s)                                                   and is discharged as to such violation(s) condition.

          It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this Judgment are fully paid. If ordered to pay
restitution, the defendant must notify the Court and United States Attomey of material changes in economic circumstances.

                                                                              October 15. 2018
Last Four Digits of Defendant's Soc. Sec: 9417                                Date of ImpositionDfluHghient



Defendant's Year of Birth:       1993
                                                                              Signature of J


City and State of Defendant's Residence:

Augusta. Georgia                                                              J. RANDAL HALL, CHIEF JUDGE
                                                                              UNITED STATES DISTRICT COURT
                                                                              SOUTHERN DISTRICT OF GEORGIA

                                                                              Name and Title of Judge




                                                                              Date
 GAS 245D       (Rev. 09/11) Judgment in a Criminal Case for Revocations


                                                                                            Judgment— Page 2 of3
 DEFENDANT:            Jamerson B. Turner
 CASE NUMBER:          l:15CR00058-5



                                                  ADDITIONAL VIOLATIONS

                                                                                        Violatiou
Violation Number             Nature of Violation                                        Coucluded


                             The defendant failed to refrain from unlawful use of a     May 24, 2017
                             controlled substance(mandatory condition).

       3                     The defendant failed to refrain from unlawful use of a     October 18, 2017
                             controlled substance(mandatory condition).

       4                     The defendant failed to refrain from unlawful use of a     June 26, 2018
                             controlled substance(mandatory condition).

                             The defendant failed to comply with a curfew condition     January 24, 2017
                             as directed (special condition).

                             The defendant failed to comply with a curfew condition     December 21, 2017
                             as directed (special condition).

                             The defendant failed to comply with a curfew condition     July 3,2018
                             as directed (special condition).

                             The defendant possessed a firearm or other destructive     December 21, 2017
                             service (mandatory condition).

                             The defendant committed another federal, state, or local   July 19,2018
                             crime(mandatory condition).
GAS 245D              (Rev. 09/11) Judgment in a Criminal Case for Revocations


                                                                                                                     Judgment— Page 3 of3
DEFENDANT:                   Jamerson B. Turner
CASE NUMBER:                 1:15CR00058-5



                                                                   IMPRISONMENT

         The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a
total term of:     10 months, with no term of supervision to follow.




            The Court makes the following recommendations to the Bureau of Prisons:
            It is recommended that the defendant be designated to FCI Edgefield, a Bureau of Prisons facility in Edgefield, South Carolina,
            subject to capacity or any other regulations affecting such a designation.




     lEI    The defendant is remanded to the custody ofthe United States Marshal.

     □      The defendant shall surrender to the United States Marshal for this district:

           □     at                                  □          a.m.     □       p.m.    on
           □     as notified by the United States Marshal.

     □      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           □     before 2 p.m. on

           □     as notified by the United States Marshal.
           □     as notified by the Probation or Pretrial Services Office.


                                                                           RETURN

I have executed this judgment as follows:




           Defendant delivered on                                                              to

at                                                        j with a certified copy of this judgment.


                                                                                                         UNITED STATES MARSHAL




                                                                                    By
                                                                                                      DEPUTY UNITED STATES MARSHAL
